Citation Nr: 1207679	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  04-16 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the character of the Veteran's discharge is a bar to VA benefits. 

2.  Entitlement to Dependency and Indemnity Compensation and Burial Benefits.   


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Brother


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting in Washington, D.C. in March 2007.  A transcript of the hearing is associated with the claims file. 

In May 2007, the Board denied entitlement to claimed VA benefits on the basis of the character of the Veteran's discharge.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2008, the Court vacated and remanded the appeal for further development in accordance with the instructions in a Memorandum Decision. 

The Veteran died in February 2009.  In October 2009, the Board dismissed the Veteran's appeal.  

The appellant submitted a timely petition for substitution.  In September 2011, the RO granted substitution of the appellant as the Veteran's surviving parent.  38 U.S.C.A. § 5121A (West 2002). 

The Veterans Law Judge who presided at the hearing is no longer employed by the Board.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107 (c) (West 2002); 38 C.F.R. § 20.707 (2011).   In correspondence in May 2009, the Board offered the appellant the opportunity to testify at another hearing.  38 C.F.R. § 20.717 (2011).   In May 2009, the appellant responded that she did not wish to appear at a hearing.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues Dependency and Indemnity Compensation and Burial Benefits have been claimed by the appellant and are intertwined with the appellant's appeal but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. 


REMAND

The Veteran served as a U.S. Army infantryman with combat service in the Republic of Vietnam from April 1969 to April 1970.  The Veteran was awarded the Combat Infantryman's Badge and Air Medal.  

In February 1968, the Veteran enlisted for a term of three years.  While serving in Vietnam, in October 1969, the Veteran executed an immediate reenlistment with no break in service and received an honorable discharge.  The Veteran was absent without official leave starting in August 1970 and was convicted by a civil court for multiple misdemeanor and felony offenses.  In January 1997, the Veteran was adjudged a sentence of confinement for seven years as a youthful offender.  In the Judgment Order, the presiding judge noted that the Veteran contended that his offenses were committed to support a heroin habit and that the Veteran was committed twice to Wake Memorial Hospital for withdrawal treatment while in jail. 

While incarcerated in November 1972, the Veteran received a discharge under other than honorable conditions because of the criminal offenses.  

From 1976 to 1977, the Veteran received VA education benefits based on his application citing honorable active service from February 1968 to November 1969.  

In October 1990, the Veteran submitted a claim for service connection for a back disorder.  In correspondence in December 1990, the RO advised the Veteran that information was needed to determine whether the Veteran was eligible for benefits because of the character of his service.  After obtaining service records, in February 1991, the RO determined that the Veteran was not eligible for the claimed benefits because his honorable discharge in October 1969 was not unconditional and because his single period of service ended with a discharge under other than honorable conditions because of willful and persistent misconduct.  The Veteran did not express timely disagreement, and the decision became final. 38 U.S.C.A. § 7105 (West 2002). 

In March 2001, the Veteran submitted a claim for service connection for posttraumatic stress disorder, diabetes mellitus, and a liver disorder.  In November 2001 and May 2002, the RO continued to deny eligibility for VA benefits based on the character of service.  The Veteran did not express timely disagreement, and these decisions became final.  Id. 

In May 2004, the Veteran submitted a petition to reopen claims for service connection for posttraumatic stress disorder and diabetes mellitus.  The Veteran submitted correspondence from the Department of the Army, Board for the Correction of Military Records indicating that his original petition for an upgraded character of discharge was denied on June 3, 1998 and that his June 2002 petition for reconsideration was disapproved because no new evidence was received.  He further submitted a May 2005 written statement, a written statement from his mother, and provided testimony at a March 2007 board hearing contending that he was provided psychiatric treatment in service after his return from Vietnam and that the criminal actions for which he was convicted met the VA criteria for insanity.  

In May 2007, the Board denied entitlement to VA benefits based on the character of discharge finding that the Veteran did not meet the VA criteria for insanity at the time of commission of the offenses resulting in the other than honorable discharge.  In January 2009, the Court vacated and remanded the appeal for further development.  In part, the Court instructed VA to obtain additional service treatment records for psychiatric evaluation in August 1970.  

The Veteran died in February 2009, prior to any additional development.  The Board dismissed the appeal in October 2009.  In September 2011, the RO granted the appellant's petition for substitution as the Veteran's surviving parent.  

In a May 2005 statement, the Veteran reported that he had started using heroin while serving in Vietnam and that his substance abuse caused insanity.  The Veteran's and appellant noted that the Veteran sought psychiatric treatment at Womack Army Hospital, Fort Bragg, North Carolina starting in May 1970 for symptoms of unusual behavior.  They reported that they were told that "nothing was wrong" and "no help was given."  The Veteran further noted that he began writing fraudulent checks on other people's accounts to support a heroin habit.  Service treatment records showed that the Veteran was referred for a psychiatric evaluation by a clinician at a Fort Bragg dispensary in August 1970.  In October 1990, the RO requested all service treatment records, but no records of military psychiatric evaluation are included in the service treatment records recovered to date.  

The presiding judge in the civil trial noted in his January 1971 order that the Veteran received treatment for substance abuse withdrawal at Wake Memorial Hospital during his incarceration.  The earliest post-service records in the claims file of any medical care are records of VA treatment for substance abuse starting in 1990.  
In a January 2009 Memorandum Decision, the Court concluded that the Board had not provided adequate reasons and bases for the conclusion that the Veteran did not meet the VA criteria for insanity at the time of the commission of the criminal offenses or why additional records of psychiatric evaluation should not be requested to comply with the duty to assist.  As such, the Board has no discretion and must remand this matter for compliance with the Court's December 2008 Decision and Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Therefore, an additional request for service treatment records specifically for psychiatric examination at Womack Army Hospital at Fort Bragg, North Carolina is necessary to decide the claim.  The claims file does not appear to contain a complete copy of the service personnel records.   These records may contain additional evidence relevant to the Army's assignment of the character of discharge.  A request for a complete personnel file is also necessary. 

Further, the June 3, 1990 adjudication of the Veteran's petition for an upgrade in character of discharge by the U.S. Army Board for the Correction of Military Records may contain information and additional records relevant to the assignment of the other than honorable discharge and subsequent review by Army officials.  A request for these records is necessary to decide the claim.  

Finally, a request to obtain records of any relevant psychiatric evaluation or substance abuse care at Wake Memorial Hospital where the Veteran was treated while incarcerated is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Records Center (a) all service personnel records for the Veteran's entire period of service, and (b) specifically any additional medical treatment records for the Veteran at Womack Army Hospital, Fort Bragg, North Carolina for psychiatric evaluation or care as an inpatient or outpatient between April 1970 and January 1971.   Associate any records received with the claims file. 

2.  Request from the Department of the Army, Board for the Correction of Military Records copies of the June 3, 1998 adjudication of the Veteran's petition for an upgraded character of discharge.  Associate any records received with the claims file. 

3.  Request from the appellant the full name and current address for Wake Memorial Hospital where the Veteran was treated while incarcerated in 1970-72 and an authorization to obtain records of psychiatric and substance abuse care.  If authorized, request relevant records and associate any records received with the claims file.  

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate whether the character of the Veteran's discharge is a bar to VA benefits.  If eligibility remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative, if any, the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



